Citation Nr: 0811255	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-28 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision by the Houston, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for PTSD, bilateral hearing loss, and 
tinnitus.

The veteran died in February 2008.


FINDINGS OF FACT

1.  The veteran appealed a June 2006 rating decision denying 
service connection for PTSD, bilateral hearing loss, and 
tinnitus.

2.  The veteran died in February 2008, prior to a decision by 
the Board on the appeal.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim.  
38 U.S.C.A. §§ 7104(a), 7108 (West 2002); 38 C.F.R. § 20.1302 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed to the Board the June 2006 rating 
decision denying service connection for PTSD, bilateral 
hearing loss, and tinnitus.  In October 2006, he wrote that 
he wished to withdraw his claim for service connection for 
PTSD.  He continued his appeal for service connection for 
bilateral hearing loss and tinnitus.  Unfortunately, the 
veteran died while his appeal was pending before the Board.

The United States Court of Appeals for Veterans Claims and 
the United States Court of Appeals for the Federal Circuit 
both have indicated that, as a matter of law, claims for 
veterans' benefits do not survive the death of the claimant.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the appellant, and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§§ 7104(a), 7108; 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or of any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


